
	

115 S2356 IS: Stronger Medical Workforce for Veterans Act
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2356
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2018
			Mr. Tester (for himself, Mrs. Murray, Mr. Sanders, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to address staffing and other issues at facilities,
			 including underserved facilities, of the Department of Veterans Affairs,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Stronger Medical Workforce for Veterans Act.
		2.Development of criteria for designation of certain medical facilities of the Department of Veterans
			 Affairs as underserved facilities and plan to address problem of
			 underserved facilities
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop criteria to designate medical centers, ambulatory care facilities, and community based outpatient clinics of the Department of Veterans Affairs as underserved facilities.
 (b)ConsiderationCriteria developed under subsection (a) shall include consideration of the following with respect to a facility:
 (1)The ratio of veterans to health care providers of the Department of Veterans Affairs for a standardized geographic area surrounding the facility, including a separate ratio for general practitioners and specialists.
 (2)The range of clinical specialties covered by such providers in such area. (3)Whether the local community is medically underserved.
 (4)The type, number, and age of open consults. (5)Whether the facility is meeting the wait-time goals of the Department.
 (6)Such other criteria as the Secretary considers important in determining which facilities are not adequately serving area veterans.
 (c)Analysis of facilitiesNot less frequently than annually, directors of Veterans Integrated Service Networks of the Department shall perform an analysis to determine which facilities within that Veterans Integrated Service Network qualify as underserved facilities pursuant to criteria developed under subsection (a).
			(d)Annual plan To address underserved facilities
 (1)Plan requiredNot later than one year after the date of the enactment of this Act, and not less frequently than once each year thereafter, the Secretary shall submit to Congress a plan to address the problem of underserved facilities of the Department, as designated pursuant to criteria developed under subsection (a).
 (2)ContentsEach plan submitted under paragraph (1) shall address the following: (A)Increasing personnel or temporary personnel assistance, including mobile deployment teams.
 (B)Providing special hiring incentives, including under the Education Debt Reduction Program under subchapter VII of chapter 76 of title 38, United States Code, and recruitment, relocation, and retention incentives.
 (C)Using direct hiring authority. (D)Improving training opportunities for staff.
 (E)Such other actions as the Secretary considers appropriate. 3.Pilot program on tuition reimbursement and loan repayment for health care providers of the Department of Veterans Affairs at underserved facilities (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot program to assess the feasibility and advisability of providing incentives to individuals to work at underserved facilities of the Veterans Health Administration by providing tuition reimbursement and loan repayment to medical students and health care providers who commit to serving in underserved facilities selected under subsection (c).
 (b)DurationThe Secretary shall carry out the pilot program during the six-year period beginning on the date of the commencement of the pilot program.
			(c)Selection of locations
 (1)In generalThe Secretary shall select not fewer than three medical centers and seven ambulatory care facilities or community based outpatient clinics of the Department to participate in the pilot program.
 (2)Rural and highly rural areasNot fewer than two of the medical centers and five of the ambulatory care facilities or community based outpatient clinics selected under paragraph (1) shall be in States or United States territories that are among the ten States or United States territories with—
 (A)the highest percentage of land designated as highly rural pursuant to the rural-urban commuting area codes set forth by the Department of Agriculture; or
 (B)the highest percentage of enrolled veterans living in rural, highly rural, or insular island areas. (3)StatesFacilities selected under paragraph (1) shall be located in not fewer than eight different States.
 (d)Use of amountsOf the amounts used to provide tuition reimbursement or loan repayment under the pilot program— (1)one-half shall be used to provide tuition reimbursement or loan repayment for individuals practicing in a general practice position; and
 (2)one-half shall be used to provide tuition reimbursement or loan repayment for individuals practicing—
 (A)in a specialist position; or (B)in an occupation, other than a position described in paragraph (1), included in the most recent staffing shortage determination of the Department under section 7412 of title 38, United States Code.
 (e)Tuition reimbursementUnder the pilot program, the Secretary may provide to an individual attending medical school and seeking a degree as a Doctor of Medicine or a Doctor of Osteopathic Medicine full tuition reimbursement in exchange for a five-year commitment to serve at an underserved facility selected under subsection (c).
 (f)Student loan repaymentUnder the pilot program, in exchange for a three-year commitment to serve at an underserved facility selected under subsection (c), the Secretary may provide—
 (1)to an individual currently serving as a health care provider at an underserved facility, an amount not to exceed $30,000 to apply to any remaining student loan debt of the individual; and
 (2)to an individual other than an individual described in paragraph (1), an amount not to exceed $50,000 to apply to any remaining student loan debt of the individual.
 (g)BreachAn individual who participates in the pilot program and fails to satisfy a period of obligated service under subsection (e) or (f) shall be liable to the United States, in lieu of such obligated service, for the amount that has been paid or is payable to or on behalf of the individual under the pilot program, reduced by the proportion that the number of days served for completion of the period of obligated service bears to the total number of days in the period of obligated service of such individual.
 (h)Expedited hiringThe Secretary shall ensure that the hiring of individuals to serve in the Department under the pilot program is conducted in an expedited manner.
 (i)Continuation in pilot programAn individual participating in the pilot program in an occupation included in a staffing shortage determination of the Department under section 7412 of title 38, United States Code, may continue participating in the pilot program notwithstanding that the occupation is no longer included in such determination under such section.
			(j)Annual report
 (1)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than once each year thereafter, the Secretary shall submit to Congress a report on the pilot program.
 (2)ContentsEach report submitted under paragraph (1) shall include the following: (A)The number of participants, including the number receiving tuition reimbursement and student loan repayment.
 (B)The number of facilities where participants are located. (C)The number of individuals who have applied to participate in the pilot program.
 (D)A list of the five most common occupations of the participants in the pilot program, other than general practice.
 (k)DefinitionsIn this section: (1)Enrolled veteranThe term enrolled veteran means a veteran who is enrolled in the system of annual patient enrollment established and operated under section 1705(a) of title 38, United States Code.
 (2)Underserved facilityThe term underserved facility means a medical center, ambulatory care facility, or community based outpatient clinic of the Department of Veterans Affairs designated by the Secretary of Veterans Affairs pursuant to criteria developed under section 2.
				4.Report on workforce vacancies within the Veterans Health Administration
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on vacancies within the Veterans Health Administration.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)With respect to vacancies of personnel appointed under section 7401 of title 38, United States Code—
 (A)the total number of such vacancies; (B)the number of such vacancies disaggregated by occupation, State, Veterans Integrated Service Network, medical facility, and the central office of the Department of Veterans Affairs; and
 (C)a description of the plans of the Secretary to fill such vacancies, including a timeline for filling such vacancies, and an assessment of whether the Secretary requires additional hiring authorities to expedite the hiring process.
 (2)With respect to vacancies of human resource specialists of the Veterans Health Administration— (A)the total number of such vacancies;
 (B)the number of such vacancies disaggregated by State and medical facility; and (C)a description of the plans of the Secretary to fill such vacancies, including a timeline for filling such vacancies, and an assessment of whether the Secretary requires additional hiring authorities to expedite the hiring process.
 (3)A description of any impediments to filling the vacancies described in paragraphs (1) and (2) and any actions the Secretary intends to take to address such impediments.
 (4)An update on the implementation by the Secretary of— (A)the Veterans Health Administration Workforce and Succession Strategic Plan for 2016;
 (B)the recommendation by the Office of the Inspector General of the Department that the Under Secretary for Health develop staffing models for critical need occupations of the Veterans Health Administration, as determined by the Secretary; and
 (C)the recommendation by the Office of the Inspector General that the Under Secretary for Health establish milestones and timetables for further development, piloting, and implementation of staffing models for critical need occupations of the Veterans Health Administration, as determined by the Secretary.
					5.Assignment to Department of Veterans Affairs of commissioned officers of the Regular Corps of the
			 Public Health Service
			(a)Assignment
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Surgeon General shall enter into a memorandum of understanding for the assignment of not fewer than 500 commissioned officers of the Regular Corps of the Public Health Service to the Department of Veterans Affairs.
 (2)Manner of assignmentAssignments under paragraph (1) shall be made in the same manner in which assignments are made to other Federal agencies.
 (b)ReimbursementThe Secretary shall reimburse the Surgeon General for such expenses as the Surgeon General may incur in assigning commissioned officers pursuant to a memorandum of understanding entered into under subsection (a).
			(c)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary and the Surgeon General shall each submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the memorandum of understanding entered into under subsection (a) and the commissioned officers assigned pursuant to such memorandum of understanding.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The numbers, grades, and specialties of commissioned officers assigned pursuant to the memorandum of understanding entered into under subsection (a).
 (B)A description of any problems encountered in such assignment. 6.Inclusion of Vet Center employees in education debt reduction program of Department of Veterans Affairs (a)In generalThe Secretary of Veterans Affairs shall ensure that clinical staff working at Vet Centers are eligible to participate in the education debt reduction program of the Department of Veterans Affairs under subchapter VII of chapter 76 of title 38, United States Code.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the number of participants in the education debt reduction program of the Department under such subchapter who work at Vet Centers.
 (c)Vet Center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code.  